          Case 6:20-cv-00576-ADA Document 13 Filed 07/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                  §
BRAZOS LICENSING AND                         §
DEVELOPMENT                                  §      CIVIL ACTION NO. 6:20-cv-576[ADA]
                                             §
v.                                           §
                                             §
GOOGLE LLC                                   §

     UNOPPOSED MOTION FOR EXTENSION OF TIME FOR DEFENDANT GOOGLE
                 LLC TO ANSWER OR OTHERWISE RESPOND

        Defendant Google LLC moves for a 45-day extension to answer or otherwise respond to

Plaintiff WSOU Investments, LLC d/b/a/ Brazos Licensing And Development’s Original

Complaint for Patent Infringement (the “Complaint”) filed on June 29, 2020.

        Defendant’s deadline to answer or otherwise respond to the Complaint is currently due on

July 28, 2020. With a 45-day extension, Defendant’s answer or other response would be due on

September 11, 2020. This motion is not brought for the purpose of delay. Rather, this extension is

necessary because Defendant has recently retained counsel and, as a result, needs additional time

to answer or otherwise respond to the Complaint.

        Counsel for Defendant has conferred with counsel for Plaintiff. This motion is unopposed.

Accordingly, Defendant Google LLC requests the Court grant the foregoing motion and enter an

Order extending its deadline to answer or otherwise respond to the Complaint to September 11,

2020.

        Dated: July 20, 2020                        Respectfully submitted,

                                                    By /s/ Michael E. Jones
                                                    Michael E. Jones
                                                    SBN: 10929400
                                                    Patrick C. Clutter
                                                    SBN: 24036374
         Case 6:20-cv-00576-ADA Document 13 Filed 07/20/20 Page 2 of 2




                                                    POTTER MINTON, PC
                                                    110 North College, Suite 500
                                                    Tyler, Texas 75702
                                                    Tel: 903-597-8311
                                                    Fax: 903-593-0846
                                                    mikejones@potterminton.com
                                                    patrickclutter@potterminton.com


                                                    ATTORNEYS FOR DEFENDANT
                                                    GOOGLE LLC

                                CERTIFICATE OF SERVICE

        The undersigned certifies that on July 20, 2020, I electronically filed this document with
the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing to
all counsel of record, all of whom have consented to electronic service in this action.

                                                    /s/ Michael E. Jones
